Citation Nr: 0633199	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  00-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to bilateral pes planus.  

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran entitlement 
to service connection for disabilities of the feet, ankles, 
and knees.  He responded with a timely Notice of 
Disagreement, and subsequently perfected his appeal upon the 
filing of a timely substantive appeal.  In October 2002, the 
veteran testified before the undersigned Veterans Law Judge, 
seated at the RO.  

This appeal was initially presented to the Board in September 
2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  Bilateral pes planus, 2nd degree, was noted at the time 
the veteran was examined for entrance into active military 
service.  

2.  The veteran did not sustain a permanent increase in the 
severity of his preexisting bilateral pes planus during 
active service.  

3.  Competent evidence of the onset of a current bilateral 
ankle disability during military service or within a year 
thereafter has not been presented.  

4.  Competent evidence of the onset of a current bilateral 
knee disability during military service or within a year 
thereafter has not been presented.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred or aggravated 
during military service, and service connection for this 
disorder must be denied.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).  

2.  A bilateral ankle disability was not incurred or 
aggravated during military service, or within a year 
thereafter, and service connection for this disorder must be 
denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  A bilateral knee disability was not incurred or 
aggravated during military service, or within a year 
thereafter, and service connection for this disorder must be 
denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper notice should also be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
 
In this case, for the reasons set forth below, the VA has 
complied with the duties under the law to notify and assist 
the veteran , as well as the implementing regulations, in 
reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via RO letters issued in February 2004 
and January 2005.  In addition, these documents provided the 
veteran with specific information relevant to his claims.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  In this respect, the Board notes that 
all private medical treatment records made known to VA have 
been obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the Brooklyn VA medical center, where he has received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in October 1998) 
and appealed prior to enactment of the changes in the law.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial October 1998 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  


I. Service connection - Bilateral pes planus

The veteran seeks service connection for bilateral pes 
planus.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).  

If a disorder is found to preexist service, the Board must 
then determine whether there has been any measured worsening 
of the disability during service and whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2005).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).  

In the present case, the veteran was examined for service 
entrance in February 1952, at which time pes planus, 2nd 
degree was noted on his medical examination report.  However, 
this disorder was considered non-disabling, and the veteran 
was accepted for military service.  In March 1954, he sought 
treatment for pain of the feet, and his pre-existing flat 
feet condition was again noted.  He was sent for orthopedic 
evaluation and subsequently given orthopedic supports.  No 
complaints of foot pain were received thereafter during 
service.  Service separation examination was afforded the 
veteran in April 1955, at which time no disorders of the 
feet, to include pes planus, were noted.  

Several years after service separation, the veteran was 
afforded a July 1957 VA general medical examination in 
conjunction with an unrelated compensation claim.  No 
disorders of the feet were noted at that time.  More 
recently, the veteran underwent VA orthopedic examination of 
his feet in May 1996, at which time his feet were observed to 
have flattening of the longitudinal arch of the sole 
bilaterally.  X-rays of the feet were within normal limits.  
VA orthopedic examination in July 1998 confirmed normal X-ray 
findings for the veteran's feet, and the final diagnosis was 
of minimal bilateral hallux valgus.  

Private medical treatment records confirm bilateral foot pain 
dating from 1995.  Pes planus of both feet was confirmed by a 
private physician that same year.  At his October 2002 travel 
Board hearing, the veteran stated that his feet became 
markedly worse during military service, and have resulted in 
constant and chronic pain since that time.  

In response to the Board's remand, the veteran was sent for a 
VA examination and opinion in February 2005.  The VA 
physician reviewed the claims file and personally examined 
the veteran.  On physical evaluation, the examiner confirmed 
a current diagnosis of bilateral pes planus.  However, he 
found no evidence that his disability was either permanently 
aggravated or increased in severity during military service.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for bilateral pes planus.  As was noted 
above, bilateral pes planus, 2nd degree, was clearly noted on 
veteran's service entrance examination; thus, the presumption 
of soundness does not apply.  See 38 U.S.C.A. § 1111 (West 
2002).  Nevertheless, the Board must still consider whether 
the veteran's pes planus was aggravated during military 
service.  While the veteran did report bilateral foot pain on 
at least one occasion during service, he was given orthopedic 
supports, and did not report foot pain thereafter, either 
during military service or for many years after service.  
Additionally, pes planus was not noted on his service 
separation examination or a subsequent 1957 VA general 
medical examination.  Overall, the veteran has not submitted 
evidence of medical treatment for his feet for over 40 years 
following service.  

The veteran's claim was submitted to a VA physician in 2005 
to address the issue of aggravation, but after examining the 
veteran and reviewing the claims file, including the service 
medical records, the examiner found no evidence that his 
bilateral pes planus was either permanently aggravated or 
increased in severity during military service.  The veteran 
has also not submitted any other medical evidence 
establishing an increase in the severity of his bilateral pes 
planus disability during military service.  In the absence of 
competent evidence, service connection for bilateral pes 
planus must be denied.  

The veteran has himself suggested in his written statements 
and personal hearing testimony that his bilateral pes planus 
was either incurred or permanently aggravated during active 
service.  However, as a layperson, his statements regarding 
medical opinion and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the Board finds that the veteran's bilateral 
pes planus existed at the time of his entrance into military 
service, and was not aggravated therein.  Therefore, service 
connection for bilateral pes planus must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Bilateral ankle disorder

The veteran seeks service connection for a bilateral ankle 
disorder, to include as secondary to his bilateral pes 
planus.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Finally, service connection may be awarded for any disability 
which is due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2005).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

At the time he entered military service, no disabilities of 
the ankles were of record.  The veteran reported a sprained 
ankle in July 1954.  He was given an ace bandage.  In January 
1955, the veteran sought treatment for an ankle sprain 
sustained while playing sports.  X-rays were negative for any 
fracture.  He was advised to soak his ankle and wrap it with 
an ace bandage.  No complaints of an ankle injury were noted 
thereafter.  Service separation examination was afforded the 
veteran in April 1955, at which time no ankle disorders were 
noted.  

Several years after service separation, the veteran was 
afforded a July 1957 VA general medical examination in 
conjunction with an unrelated compensation claim.  An ankle 
disorder was not reported by the veteran or noted by the 
examiner at that time.  More recently, the veteran underwent 
VA orthopedic examination in July 1998.  X-rays of the ankles 
were within normal limits, and normal right and left ankles 
was diagnosed.  

At his October 2002 travel Board hearing, the veteran stated 
that he initially injured his ankles during military service, 
and they have resulted in constant and chronic pain since 
that time.  

Pursuant to the Board's September 2003 remand, a VA medical 
examination and opinion was afforded the veteran in February 
2005.  The veteran reported pain of the ankles in service, 
and more recently a fracture of the left ankle in November 
2004.  This fracture was treated and cast by VA.  On physical 
examination the veteran had a brace for his left ankle, and 
used a straight cane.  Residuals of a recent distal fibula 
fracture was diagnosed on the left, and a calcaneal spur was 
diagnosed on the right.  However, after examining the veteran 
and reviewing the claims file, the examiner found no evidence 
that any current ankle disability was incurred during 
military service, or within a year thereafter.  

After reviewing the totality of the record, the Board 
concludes that the preponderance of the evidence is against 
the award of service connection for a bilateral ankle 
disorder.  While the veteran was twice treated for an ankle 
sprain during military service, X-rays of his ankle at that 
time were negative for fracture, and no disorder of either 
ankle was noted on his service separation examination.  
Additionally, the veteran did not report an ankle disorder on 
his 1957 VA general medical examination, shortly after 
service separation.  More recently, the veteran has been 
diagnosed with residuals of a left distal fibula fracture, 
and a right calcaneal spur.  After reviewing the claims file 
and examining the veteran, a VA physician determined these 
disabilities were unrelated to service.  The evidence of 
record does not reflect medical treatment for an ankle 
disability following service separation in 1955 until the 
late 1990's, a gap of approximately 40 years.  The veteran 
has not otherwise submitted competent evidence of any current 
ankle disorder which was incurred during military service or 
within a year thereafter.  In the absence of such evidence, 
service connection for a bilateral ankle disability must be 
denied.  

The veteran has also alleged that his bilateral ankle 
disorder is secondary to his bilateral pes planus but, since 
service connection for bilateral pes planus has been denied, 
service connection for any disability secondary to bilateral 
pes planus must thus be denied as a matter of law.  38 C.F.R. 
§ 3.310 (2005); see e.g.,  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

The veteran has himself suggested that his current bilateral 
ankle disabilities were initially incurred during military 
service.  However, as a layperson, his statements regarding 
medical opinion and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a bilateral ankle 
disability, as no current disability has been demonstrated to 
have begun during military service or within a year 
thereafter.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Service connection - Bilateral knee disorder

The veteran seeks service connection for a bilateral knee 
disability.  The criteria for the award of service connection 
have already been noted above.  

At the time of his service entrance medical examination, no 
disabilities of the knees were reported, according to the 
service medical records.  In March 1954, the veteran 
complained of pain of the knees and elbows.  He also reported 
a head cold.  No diagnosis was made at that time.  Service 
separation examination was afforded the veteran in April 
1955, at which time no knee disorders were reported by the 
veteran or noted on examination.  

Several years after service separation, the veteran was 
afforded a July 1957 VA general medical examination in 
conjunction with an unrelated compensation claim.  No 
disorder of either knee was noted at that time.  More 
recently, the veteran underwent VA orthopedic examination in 
July 1998.  Some instability of the left knee was observed, 
but x-rays of the knees revealed no significant bilateral 
degenerative changes.  

At his October 2002 travel Board hearing, the veteran stated 
that he initially injured his knees during military service, 
and they have resulted in constant and chronic pain since 
that time.  

Pursuant to the Board's September 2003 remand, a VA medical 
examination and opinion was afforded the veteran in February 
2005.  The veteran reported chronic bilateral knee pain since 
service separation in 1955.  On physical examination the 
veteran reported left knee pain, but he had near full range 
of motion bilaterally.  No instability of the knee joints was 
noted.  The final diagnosis was of left patellofemoral 
syndrome; no diagnosis was given for the right knee.  
However, after examining the veteran and reviewing the claims 
file, the examiner found no evidence that any current knee 
disability was incurred during military service, or within a 
year thereafter.  

After reviewing the totality of the record, the Board 
concludes that the preponderance of the evidence is against 
the award of service connection for a bilateral knee 
disorder.  While the veteran did seek treatment for knee pain 
during military service, no diagnosis was made at that time, 
and no disorder of either knee was noted on his service 
separation examination.  Additionally, the veteran did not 
report a knee disorder on his 1957 VA general medical 
examination, shortly after service separation, and none was 
observed by the examiner.  More recently, the veteran has 
been diagnosed with patellofemoral syndrome of the left knee, 
and no disability of the right knee.  After reviewing the 
claims file and examining the veteran, a VA physician 
determined this disability was unrelated to service.  The 
evidence of record does not reflect medical treatment for a 
knee disability following service separation in 1955 until 
the mid 1990's, a gap of approximately 40 years.  The veteran 
has not otherwise submitted competent evidence of any current 
knee disorder which was incurred during military service or 
within a year thereafter.  In the absence of such evidence, 
service connection for a bilateral knee disability must be 
denied.  

The veteran has also alleged that a bilateral knee disorder 
is the result of his bilateral pes planus but, since service 
connection for bilateral pes planus has been denied, service 
connection for any disability secondary to bilateral pes 
planus must also be denied as a matter of law.  38 C.F.R. 
§ 3.310 (2005); see e.g.,  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

The veteran has himself suggested that his current bilateral 
knee disabilities were initially incurred during military 
service.  However, as a layperson, his statements regarding 
medical opinion and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a bilateral knee 
disability, as no current disability has been demonstrated to 
have begun during military service or within a year 
thereafter.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for bilateral pes planus is denied.  

Service connection for a bilateral ankle disability is 
denied.  

Service connection for a bilateral knee disability is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


